Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2015

                                      No. 04-14-00472-CV

                                   ARC PARKLANE, INC.,
                                         Appellant

                                                v.

                                       Arvel SEALS, Jr.,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10177
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
       In this accelerated appeal, Appellant’s brief was due to be filed with this court on August
12, 2015. On the due date, Appellant filed an unopposed first motion for extension of time to
file Appellant’s brief until September 11, 2015, for an extension of thirty days.
     Appellant’s motion for an extension of time to file Appellant’s brief is GRANTED IN
PART. Appellant’s brief is due on September 1, 2015. See TEX. R. APP. P. 38.6(d).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court